COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: JAMES HILLIARD,                       §               No. 08-22-00179-CR

                        Appellant.                §                 Appeal from the

                                                  §               210th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 20220D02996)

                                              §
                                            ORDER

       The reporter’s record was filed on November 30, 2022. Pursuant to Tex.R.App.P. 31.1,

the Court sets the following briefing schedule: Appellant’s brief shall be due in this Court on or

before December 30, 2022 and the State’s brief shall be due no later than thirty days after the

Appellant’s brief is filed with this Court. A submission date will be determined at a later date and

the parties will be provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 30th day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.